 


110 HRES 231 IH: Amending the Rules of the House of Representatives to require all committees post record votes on their Web sites within 48 hours of such votes.
U.S. House of Representatives
2007-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 231 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2007 
Mr. Sessions (for himself, Mr. Sensenbrenner, Mr. Feeney, Mr. Kirk, Mr. Hensarling, Mr. Pearce, Mr. Shays, Mr. Brady of Texas, Mr. Alexander, Mrs. Blackburn, Mr. Bonner, Mr. Boustany, Mr. Burgess, Mr. Deal of Georgia, Mr. Lincoln Diaz-Balart of Florida, Mr. Mario Diaz-Balart of Florida, Mr. Dreier, Mr. Goodlatte, Ms. Granger, Mr. Hall of Texas, Mr. Hayes, Mr. Issa, Mr. Sam Johnson of Texas, Mr. Keller of Florida, Mr. King of Iowa, Mr. Kingston, Mr. Linder, Mr. McCarthy of California, Mr. McCaul of Texas, Mr. McCotter, Mr. Moran of Kansas, Mr. Price of Georgia, Mr. Renzi, Mr. Rohrabacher, Mr. Royce, Mrs. Schmidt, Mr. Terry, and Mr. Westmoreland) submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
Amending the Rules of the House of Representatives to require all committees post record votes on their Web sites within 48 hours of such votes. 
 
 
That clause 2(e)(1)(B)(i) of rule XI of the Rules of the House of Representatives is amended— 
(1)in the first sentence, by inserting and within 48 hours of such record vote on its Web site on the Internet before the period at the end thereof; and 
(2)in the second sentence, by inserting and information so available on its Web site before shall.  
 
